Farris, J.
(dissenting)—A superior court “acts in an appellate capacity” when it reviews a hearing held by zoning authorities to determine whether rezoning is necessary, Sonneland v. Spokane, 4 Wn. App. 865, 868, 484 P.2d 421 (1971), and it
must limit its inquiry to a determination of whether the . . . “conclusions may be said to be, as a matter of law, arbitrary, capricious or contrary to law.” Reiger v. Seattle, 57 Wn.2d 651, 653, 359 P.2d 151 (1961); Helland v. King County Civil Serv. Comm’n, 84 Wn.2d 858, 529 P.2d 1058 (1975).
Lewis v. Medina, 13 Wn. App. 501, 504, 535 P.2d 150 (1975). Further, where, as here,
zoning authorities have in fact, . . . held hearings and considered changed conditions in relation to their zoning ordinances and made a legislative determination that rezoning is either necessary or unnecessary
the court may only consider evidence presented at the hearing. Bishop v. Houghton, 69 Wn.2d 786, 793, 420 P.2d 368 (1966); Sonneland v. Spokane, supra.
We have recently reviewed the standard for determining whether an administrative decision is arbitrary, capricious or contrary to law. In Lewis v. Medina, supra at 504, we held:
*257A finding
can be held to be “arbitrary or capricious” if there is no support for it in the record and it is therefore a “willful and unreasoning action, in disregard of facts and circumstances.” Northern Pac. Transp. Co. v. State Util. & Transp. Comm’n, 69 Wn.2d 472, 479, 418 P.2d 735 (1966).
Stempel v. Department of Water Resources, 82 Wn.2d 109, 114, 508 P.2d 166 (1973).
A conclusion is contrary to law when the application of valid factual findings results in a holding inconsistent with a proper construction of the governing law.
The decision will be upheld even if, within the record, “there is room for two opinions,” Bishop v. Houghton, supra at 794. Farrell v. Seattle, 75 Wn.2d 540, 452 P.2d 965 (1969); McNaughton v. Boeing, 68 Wn.2d 659, 414 P.2d 778 (1966); State ex rel. Morrison v. Seattle, 6 Wn. App. 181, 492 P.2d 1078 (1971).
A review of the proceedings before the King County Council reveals that consideration was given to a number of factors which must be balanced in land use regulation. The council concluded that the rezoning problems occasioned by the recent growth of the Seattle-Tacoma Airport and its effect on surrounding lands are not best resolved through case by case rezoning and determined that an “area zoning study” leading to a comprehensive zoning plan would be the wisest remedial method. In addition, the council determined that a rezone of the Colella property would be “detrimental to adjacent residences.”
Those conclusions are supported by the record. The fact that a contrary opinion can be drawn from the same record is of no moment on appeal. The council did not act arbitrar*258ily, capriciously or contrary to law. With that holding, appellate review is completed.1
I would reverse.
Petition for rehearing denied February 18, 1976.
Review denied by Supreme Court April 23, 1976.

 None of the parties have contended that property surrounding the airport is suitable for residential purposes. Rather, the parties differ in their views as to the timing and scope of the problem’s remedy. I would uphold the county’s conclusion that case by case rezoning is not a viable solution and that a remedy is best fashioned following a study and as part of a comprehensive plan. The record suggests that King County will act expeditiously and in good faith in solving this problem but its failure to do so would justify a further legal action.